Citation Nr: 0733664	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for left epididymitis.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for anal cryptitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1983 to June 2003.

The veteran's appeal as to the issues listed above arose from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c).


FINDINGS OF FACT

1.  The veteran does not have a right ankle disability as the 
result of disease or injury that was present during his 
active military service.

2.  The veteran does not have left epididymitis as the result 
of disease or injury that was present during his active 
military service.

3.  The veteran does not have right ear hearing loss as the 
result of disease or injury that was present during his 
active military service.

4.  The veteran does not have anal cryptitis as the result of 
disease or injury that was present during his active military 
service.




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Left epididymitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

4.  Anal cryptitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for a 
right ankle disability, left epididymitis, right ear hearing 
loss, and anal cryptitis.  The Board notes that subsequent to 
the most recent supplemental statement of the case, dated in 
October 2006, the veteran submitted evidence, and that this 
evidence was accompanied by a waiver of RO review.  See 38 
C.F.R. § 20.1304 (2006).  Furthermore, during his hearing, 
held in May 2007, the veteran withdrew his appeal on the 
issue of service connection for a left ankle disability.  
This issue is therefore no longer before the Board.  See 
38 C.F.R. § 20.204(b) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

A.  Right Ankle Disability

The veteran's service medical records show that between 2001 
and January 2003, he received a few treatments for complaints 
of right ankle pain.  He reported a history of a right ankle 
volleyball injury in 2000, and a December 2002 report notes 
"torn ligaments per patient."  The assessments included 
right ankle instability, and unresolved ankle sprain with 
tender soft tissue injury.  He was provided with physical 
therapy and was prescribed ankle support.  An X-ray report 
for the right ankle, dated in January 2000, contains an 
impression of soft tissue swelling with no underlying 
fracture identified.  An examination report, dated in 
November 2002, shows that the veteran's lower extremities, 
and his feet, were clinically evaluated as normal.  In an 
accompanying "report of medical history," the veteran 
reported a history of torn ligaments in his right ankle in 
2000, and of using an ankle brace.  See also "report of 
medical assessment" dated in November 2002 (showing that the 
veteran reported a history of torn ligaments in his right 
ankle).  A January 2003 report shows treatment for a right 
ankle sprain after the veteran reported that he twisted his 
right ankle in the shower.  His treatment included a splint.  
The assessment was chronic right ankle instability.  

A separation examination report is not of record, however, 
the veteran was afforded a VA fee-basis examination prior to 
separation from service.  The report of that examination, 
dated in April 2003, notes that the veteran had numerous 
complaints about his right ankle and stated that he had to 
wear a brace, but that his examination was normal.  The 
examiner stated that the veteran's X-rays were normal.  See 
also accompanying X-ray report (containing an impression of 
"negative"). 

As for the relevant post-service medical evidence, it 
consists of a statement from Charles Powers, M.D., dated in 
May 2007, in which Dr. Powers states that he had read letters 
provided by the veteran's wife regarding the veteran's 
claimed right ankle disability.  He stated, "Based on [the 
veteran's wife's] statement, it is at least as likely as not 
that [the veteran's] ankle condition was related to his 
service in the United States Navy."

A statement from the veteran's wife, dated in May 2007, shows 
that she states that the veteran rolled his ankle while 
playing volleyball, spent over a week on crutches, and that 
he was scheduled for surgery to repair torn ligaments, but 
that he had to deploy with his ship.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the veteran's service medical reports show treatment for 
right ankle pain and instability, with assessments that 
included right ankle sprain.  However, his inservice X-ray 
was normal, and the April 2003 examination report shows that 
the veteran was not afforded a diagnosis of a right ankle 
disability.  His X-ray at that time was also normal.  
Although the Board has considered the statement from Dr. 
Powers, this statement is afforded virtually no probative 
value.  This statement is two sentences long, and it is 
unaccompanied by a rationalized explanation.  Furthermore, 
there is no evidence to show that Dr. Powers ever examined 
the veteran's right ankle, and he did not indicate that his 
opinion was based on a review of the veteran's C-file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  In this regard, Dr. Powers' 
opinion indicates that it was entirely based on the veteran's 
wife's statement, and his opinion is therefore "by history" 
only.  In fact, Dr. Powers' report of examination of the 
veteran in March 2007 makes no reference to the right ankle; 
similarly, a report from the Peninsula Community Health 
Services in February 2005 makes no reference to right ankle 
complaints or findings.  The Board further notes that the 
veteran's assertions, and his wife's assertions in her May 
2007 statement, to the effect that the veteran was found to 
have torn right ankle ligaments, is not corroborated by any 
objective findings in the service medical records, or the 
post-service medical records.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.

B.  Left Epididymitis

The veteran's service medical records show that in April 
1995, he underwent a vasectomy.  In May 1995, he was treated 
on three occasions for complaints of left side scrotal pain 
radiating to the left lower quadrant.  The assessments 
included post-vasectomy left testicular pain, and pain, 
secondary to normal postoperative pain vs. early 
epididymitis.  In December 1996, he was treated for 
complaints of left testicular pain, as well as swelling and 
tenderness.  The relevant assessments noted epidiymalgia, and 
possible epididymitis.  In September 1999, he was treated for 
groin strain.  In November 2000, he was again treated for 
epididymitis.  An examination report, dated in November 2002, 
shows that the veteran's external genitalia were clinically 
evaluated as normal.  In an accompanying "report of medical 
history," the veteran denied a history of painful urination.  

A separation examination report is not of record, however, 
the veteran was afforded a VA fee-basis examination prior to 
separation from service.  The report of that examination, 
dated in April 2003, notes that the veteran stated that he 
had "chronic epididymitis."  He reported urinating 15 times 
per day and twice per night, and some dysuria.  On 
examination, there was no epididymis swelling, or tenderness 
(to include no tenderness or swelling of the testicles).  The 
examiner stated, "This condition appears to be resolved.  He 
has no swelling or tenderness of the epididymis that is 
appreciated." 

An examination report from Peninsula Community Health 
Services, dated in February 2005, indicates the following: 
the veteran reported that he had had no problem with urinary 
tract symptoms over the past year, that on examination the 
veteran had "NI" (presumably without defect) regarding the 
penis and scrotum and that he had "jock itch."  

 The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports show a 
number of treatments for epididymitis.  However, the most 
recent treatment was no later than November 2000, about 21/2 
years prior to separation from service, and  the April 2003 
examination report shows that the veteran was not found to 
have left epididymitis.  Accordingly, left epididymitis is 
not shown.  Gilpin.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim for left epididymitis must be denied.

C.  Right Ear Hearing Loss

The veteran asserts that he has right ear hearing loss as a 
result of his service.  He argues that he wore a headset 
during service which routed radio transmissions to his right 
ear, and that he was frequently subject to loud static.  

The veteran's service medical records include a number of 
audiometric test results, dated between 1983 and 2002.  None 
of these reports show that he had right ear hearing loss as 
defined at 38 C.F.R. § 3.385.  The Board notes that the 
service medical reports show a number of treatments for 
otitis externa in 1993.  An examination report, dated in 
November 2002, does not show and findings for the right ear 
or right drum.  In an accompanying "report of medical 
history," the veteran reported a history of right ear 
hearing loss.  

A separation examination report is not of record, however, 
the veteran was afforded a VA fee-basis examination prior to 
separation from service.  The report of that examination, 
dated in January 2003, does not show that the veteran has 
right ear hearing loss as defined at 38 C.F.R. § 3.385.  

As for the relevant post-service medical evidence, it 
consists of a statement from Charles Powers, M.D., dated in 
May 2007, in which Dr. Powers states that he had read letters 
provided by the veteran's wife regarding the veteran's 
claimed right ear hearing loss.  He stated, "Based on [the 
veteran's wife's] statement, it is at least as likely as not 
that [the veteran's] hearing loss was related to his service 
in the United States Navy."

A statement from the veteran's wife, dated in May 2007, shows 
that she states that the veteran has right ear hearing loss 
as a result of his service, and that she witnessed him 
complain of problems hearing certain tones from his right 
ear.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin.  
In this case, there is no competent evidence to show that the 
veteran has right ear hearing loss as defined at 38 C.F.R. § 
3.385.  Gilpin.  Although the Board has considered the 
statement from Dr. Powers, this statement is afforded 
virtually no probative value.  The Board's discussion of Dr. 
Powers' opinion in Part I.A. is applicable here.  Briefly 
stated, his statement is two sentences long, is unaccompanied 
by a rationalized explanation, there is no evidence to show 
that Dr. Powers ever examined the veteran's hearing, Dr. 
Powers indicated that his opinion was entirely based on the 
veteran's wife's statement, and he did not indicate that his 
opinion was based on a review of the veteran's C-file.  
Prejean.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  



D.  Anal Cryptitis

As an initial matter, at his hearing, held in May 2007, it 
was stated that the veteran desired  his claim for anal 
cryptitis to include a claim for hemorrhoids.  However, the 
Board notes that the RO's July 2003 rating decision granted 
service connection for hemorrhoids.  Accordingly, the issue 
of service connection for hemorrhoids is not included in this 
issue.  See 38 C.F.R. § 4.14 (2006).  

The veteran's service medical records, to include reports 
from the International Hospital of Bahrain, show that between 
March and April of 1994, the veteran was treated for 
complaints that included upper abdominal pain, epigastric 
burning, diarrhea, and loose stools with bright red blood and 
mucus.  The assessments included colitis.  A barium enema 
report contains an impression of no evidence of mass or 
inflammatory disease, and an otherwise normal study.  A 
proctoscopy was noted to show anal cryptitis.  A small 
congested hemorrhoid was also noted.  He was provided with 
suppositories for his hemorrhoid and anal cryptitis.  An 
examination report, dated in November 2002, shows that the 
veteran's anus and rectum were clinically evaluated as 
normal.  In an accompanying "report of medical history," 
the veteran indicated that he had a history of "rectal 
disease, hemorrhoids, or blood from the rectum," and a 
history of hemorrhoids and bleeding was noted elsewhere in 
the report.   

A separation examination report is not of record, however, 
the veteran was afforded a VA fee-basis examination prior to 
separation from service.  The report of that examination, 
dated in April 2003, shows that the veteran complained of 
fecal leakage a few times per day, and constant hemorrhoidal 
problems.  On examination, he had normal sphincter tone.  No 
masses were appreciated.  The relevant diagnosis noted 
hemorrhoids by history, and it was noted that at present 
there were no hemorrhoids, or evidence of crepitus, anal 
fissures, or abscesses, and that the veteran had normal 
sphincter tone.  

The post-service medical evidence includes a report from Ty 
Chun, M.D., dated in April 2007, which notes complaints of 
perianal itching and discomfort.  The veteran denied diarrhea 
and constipation.  On examination, there was some perianal 
pale skin without excoriation, and the physician was 
uncertain that the veteran's symptoms were related to 
hemorrhoidal disease.  

A report from Dr. Powers, dated in March 2007, shows 
complaints of hemorrhoids, with itching and bleeding.  On 
examination, there were a couple of hemorrhoidal tags and 
several internal hemorrhoids.  The relevant assessment was 
significant internal hemorrhoids.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin.  
In this case, anal cryptitis was noted during service in 
April 1994.  This was approximately nine years prior to 
separation from service, and anal cryptitis was not found in 
the April 2003 examination.  In summary, there is no 
competent evidence to show that the veteran currently has 
anal cryptitis.  Gilpin.  Furthermore, there is no competent 
evidence showing that the veteran has anal cryptitis that is 
related to his service.  In this regard, the majority of the 
veteran's rectal bleeding symptoms appear to be related to 
his hemorrhoids, and as previously stated, service connection 
is currently in effect for hemorrhoids.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.

E.  Conclusion

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
the veteran's arguments that the claimed conditions should be 
service connected.  Lay statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed conditions and the veteran's service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for a right ankle disability, left epididymitis, 
right ear hearing loss, and anal cryptitis, must be denied.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In November 2003 and June 2006, the RO sent the 
veteran letters (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claims.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  Although the VCAA letters were mailed to 
the appellant after the initial RO adjudication of his claims 
in July 2003, any defect with respect to the timing of the 
VCAA letters is harmless.  After the VCAA letters were sent, 
his claims were readjudicated in October 2006, at which time 
a Supplemental Statement of the Case was provided to the 
appellant.  Furthermore, the appellant was afforded a hearing 
in May 2007, and a review of the submissions from the veteran 
and his representative indicates that he has actual knowledge 
of the right to submit additional evidence, and of the 
requirements for service connection, as evidenced by the 
January 2007 Statement in Support of Claim.  As actual 
knowledge of the veteran's procedural rights and evidentiary 
requirements has been demonstrated, and as he has been 
provided with a meaningful opportunity to participate in the 
development of his claims, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
March 2006, and in any event, as the claims for service 
connection have been denied, no disability rating or 
effective date will be assigned, and any defect with respect 
to the notice requirement was non-prejudicial.  Therefore, 
VA's duty to notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and non-VA 
medical reports are of record.  The veteran has not alleged 
the existence of other records that would substantiate his 
claims.  He has been afforded examination, and the Board has 
determined that the claimed conditions are not shown.  The 
Board therefore finds that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a right ankle disability is denied.

Service connection for left epididymitis is denied.

Service connection for right ear hearing loss is denied.

Service connection for anal cryptitis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


